         Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  BEN GYADU,

          Plaintiff,                                           No. 3:19-cv-01120

          v.

  T. BAINER and THOMAS F. GAHAN in their
  individual capacities, PAUL LAGASSE JR.,
  VINCENT LAGASSE, and PAUL LAGASSE AND
  VINCENT LAGASSE d/b/a LAGASSE
  APARTMENT RENTALS d/b/a PROVIDENCE
  MUTUAL INSURANCE COMPANY,

          Defendants.

                            RULING ON MOTIONS TO DISMISS

       This action arises from an eviction of Plaintiff Ben Gyadu from an apartment in

Waterbury, Connecticut. Gyadu sues the clerk of the housing court, T. Bainer, the state marshal

who evicted him, Thomas F. Gahan, and his landords, Paul Lagasse Jr., Vincent Lagasse, and

Paul Lagasse and Vincent Lagasse d/b/a Lagasse Apartment Rentals d/b/a Providence Mutual

Insurance Company, alleging violations of his federal civil rights, breach of contract, and

violation of the Connecticut Unfair Trade Practices Act Compl., ECF No. 42. The defendants

have moved to dismiss under Rules 12(b)(1) and 12(b)(6), arguing that this Court lacks

jurisdiction over what they say amounts to an appeal of the state court eviction action and that, in

any event, Gyadu has failed to set forth cognizable claims. ECF Nos. 45, 47, 48, 50. For the

reasons set forth below, I agree with the defendants and grant their motions to dismiss.




                                                 1
          Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 2 of 22




I.      BACKGROUND

        The following facts are drawn from Gyadu’s operative complaint as well as from

pleadings and records from the underlying eviction action.1 These facts are accepted as true for

the purpose of this ruling.

        Plaintiff Ben Gyadu (“Gyadu”) resides in Connecticut. ECF No. 42 at 1. Defendant T.

Bainer (“Bainer”) is a citizen of Connecticut and is employed as a clerk at the Superior Court of

Waterbury, Housing Session. Id. Bainer was acting under color of state law. Id. Defendant

Thomas F. Gahan (“Gahan”) is a citizen of Connecticut and is employed as a Marshal for the

State of Connecticut. Id. at 2. Gahan was acting under color of state law. Id. Defendant Paul

Lagasse and Vincent Lagasse d/b/a Lagasse Apartment Rentals d/b/a Providence Mutual

Insurance Company is an apartment rental company located in Waterbury, Connecticut

(“Lagasse Apartment Rentals”). Id. at 13-14. Defendants Paul Lagasse Jr. (“Lagasse Jr.”) and

Vincent Lagasse (“V. Lagasse”) are agents of Lagasse Apartment Rentals (together with Lagasse

Jr. and V. Lagasse, the “Lagasse defendants”). Id. at 14. Each defendant is being sued in his or

her individual capacity. Id.

        Gyadu rented an apartment from the Lagasse defendants at $485 per month under a lease

agreement, under which Gyadu paid a two-month deposit of $970. Id. at 10. Gyadu “had the

apartment for almost ten consecutive years” under the lease agreement. Id. At some point, the

Lagasse defendants “wanted the apartment back but did not have anything against [Gyadu] under

the [l]ease [a]greement upon which they could legally evict [him] . . . .” Id. So the Lagasse




1
 With respect to those state court records referenced in this ruling from Gyadu’s underlying state court action, I
hereby take judicial notice of these court records. AmBase Corp. v. City Investing Co. Liquidating Trust, 326 F.3d
63, 72 (2d Cir. 2003). Defendant T. Bainer filed these public records as attachments to Bainer’s motion to dismiss.
See ECF Nos. 48-2 to 48-11.

                                                         2
        Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 3 of 22




defendants “concocted a story that [Gyadu] rented an apartment from them on a verbal

agreement of month to month basis.” Id. The Lagasse defendants then “stated dishonestly that

they were not honoring that month to month rental agreement any further” and subsequently

brought an eviction action on June 6, 2017 against Gyadu and Jacqueline Ward (“Ward”), who

lived with Gyadu at the time. Id.; see also ECF No. 48-2 (state court complaint filed by Paul

Lagasse and Vincent Lagasse on June 6, 2017, docket number WTH-CV-XX-XXXXXXX-S, seeking

to evict Gyadu and Ward for “lapse of time,” and notice to quit premises as of May 31, 2017).

       After the state court complaint was filed, Gyadu met with Paul Lagasse and Vincent

Lagasse in the courtroom before a mediator where Gyadu “was lured into signing a document

called a stipulation which [he] did not understand.” ECF No. 42 at 10; see also ECF No. 48-3

(stipulation between Ben Gyadu and Paul and Vincent Lagasse that judgment for possession may

enter in favor of Paul and Vincent Lagasse). The stipulated judgment included a final stay of

execution through July 31, 2017 and required Gyadu to pay $485 to Paul and Vincent Lagasse on

or before July 10, 2017. ECF No. 48-3 at 3.

       Around this time, Gyadu “was confronted with life threatening health problems” and was

not able to “move his belongings to relocate.” ECF No. 42 at 10. As a result, from July 9

through 31, 2017, Gyadu filed several motions to stay execution of the stipulated judgment “with

medical supporting documents from various doctors” regarding Gyadu’s “extremely poor

health”, including a July 14, 2017 “heart surgery,” which would made it difficult for him to

move. Id.; ECF Nos. 48-4 to 48-8. The state court judge denied Gyadu’s first such motion

(styled as a motion for order) on July 25, 2017, ECF No. 48-4 at 9-10, and denied the remaining

motions (styled variously as a motion to stay, motion for clarification, or motion for extension)




                                                3
         Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 4 of 22




on August 1, 2017 between 10:04 and 10:24 AM. See ECF No. 48-5 at 8; ECF No. 48-6 at 5;

ECF No. 48-7 at 5; ECF No. 48-8 at 5.

       On August 1, 2017 at 10:41 AM—after the final stay of execution expired the day

prior—the Connecticut Superior Court recorded as filed a Summary Process Execution for

Possession (Eviction) by Paul and Vincent Lagasse. ECF No. 48-9. Bainer issued the Execution

on August 1, 2017 at 10:48 AM without any certification of service upon Gyadu from Paul and

Vincent Lagasse. ECF No. 48-10; see also ECF No. 42 at 11-12; ECF No. 48-1 at 2. On August

2, 2017, Gyadu filed another motion to stay; the state court judge denied that motion, stating

“[n]ot proper filing after execution has issued.” ECF No. 48-11 at 8. Gyadu alleges that Bainer

issued the execution order while there were pending motions on the docket and did not check the

docket for any pending motions before doing so. ECF No. 42 at 4.

       Paul and Vincent Lagasse contacted Connecticut State Marshal Thomas Gahan to evict

Gyadu and Ward. Id. at 18. When Gahan arrived at Gyadu’s residence, Gyadu “showed him

copies of pending motions that were supposed to be acted upon by the Court to resolve their

issues before any eviction . . . .” Id. Gahan then asked Gyadu “to go to the [c]ourthouse and ask

the Judge to act on the pending motions[,]” to which Gyadu replied that “it is not done that way

and he was the one to halt the eviction.” Id. Gahan then “told [Gyadu] that he was going to

make a call to . . . Mr. Paul Lagasse Jr.[,]” but Lagasse Jr. did not answer the call. Id. Gyadu

told Gahan again “that the eviction was [illegal] and [unlawful] and must be halted.” Id. at 19.

Gahan then asked Gyadu to contact Lagasse Jr., so Gyadu went to Lagasse Jr.’s office and found

him there. Id. Gyadu gave him copies of the “pending motions that were supposed to be acted

upon and their issues resolved before any eviction . . . .” Id. Lagasse Jr. “collected these copies

of pending motions and without looking at them let alone reading them, slammed them on the



                                                 4
          Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 5 of 22




ground before . . . Gyadu.” Id. Gyadu then collected the papers and left “to avoid[] any possible

resultant violence” and, at that time, “was having extreme health problems [including] that he

could not stand on his feet for any length of time, could not have his balance to walk, was feeling

dizzy and coughing all the time and consequently had to be operated on at the Mass. General

Hospital in Boston, Massachusetts.” Id.

         Construing Gyadu’s pro se complaint liberally, I find that he asserts the following claims

for relief based on the alleged facts set forth above: (1) violations of his Fourteenth Amendment

rights to due process and equal protection under 42 U.S.C. § 1983 as to all defendants, ECF No.

42 at 3-7, 18-19 2; (2) conspiracy and collaboration between Bainer and Lagasse Jr. and V.

Lagasse in violation of 42 U.S.C. § 1985(3), ECF No. 42 at 3, 5-6; (3) Bainer’s aiding and

abetting the Lagasse defendants in achieving an unlawful eviction, id. at 7-8; (4) breach of

contract (lease agreement) as to the Lagasse defendants, id. at 15-16; and (5) violation of the

Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-110a et seq. (“CUTPA”) as to the

Lagasse defendants, id.

II.      LEGAL STANDARD

         A.       Rule 12(b)(1) Motion to Dismiss

         A case may be properly dismissed pursuant to Rule 12(b)(1) when a court “lacks the

statutory or constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110, 113

(2d Cir. 2000). When deciding whether to grant a 12(b)(1) motion to dismiss, a court “must

accept all factual allegations in the complaint as true and draw inferences from those allegations



2
 Gyadu’s complaint also invokes the Fifth Amendment, but the Fifth Amendment’s Due Process Clause and equal
protection principles apply to federal, not state, actors. See Skelly v. I.N.S., 168 F.3d 88, 91 (2d Cir. 1999) (noting
“that there is a well-established equal protection component to the Fifth Amendment Due Process Clause applicable
to the federal government.”); Mazzone v. Town of Southampton, 283 F. Supp. 3d 38, 47 (E.D.N.Y. 2017) (noting
that “the Due Process Clause of the Fifth Amendment only applies to actions by the Federal Government.”).
Because the complaint makes no mention of federal officials, any Fifth Amendment claims are dismissed.

                                                          5
           Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 6 of 22




in the light most favorable to [the pleader].” 3 McGinty v. State, 193 F.3d 64, 68 (2d Cir. 1999).

A court may also refer to evidence outside the pleadings, and the claimant has the burden of

proving by a preponderance of the evidence that subject matter jurisdiction exists. See

Makarova, 201 F.3d at 113 (citations omitted).

         B.        Rule 12(b)(6) Motion to Dismiss

         In deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the court must determine

whether the plaintiff has alleged “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). The court accepts as true all of the complaint’s factual allegations when evaluating a

motion to dismiss, id., and “must draw all reasonable inferences in favor of the non-moving

party,” Vietnam Ass’n for Victims of Agent Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d

Cir. 2008). However, “threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice” to survive a motion to dismiss. Mastafa v. Chevron

Corp., 770 F.3d 170, 177 (2d Cir. 2014). “Even after Twombly, though, [courts] remain



3
  The Second Circuit has not always been clear on this point, stating, at times, that on a Rule 12(b)(1) motion, the
court should not draw inferences in the pleader’s favor. Compare McGinty, 193 F.3d at 68 (in reviewing dismissal
under Rule 12(b)(1), “we must accept all factual allegations in the complaint as true and draw inferences from those
allegations in the light most favorable to plaintiffs.”) with Shipping Fin. Services Corp. v. Drakos, 140 F.3d 129, 131
(2d Cir. 1998) (“[W]hen the question to be considered is one involving the jurisdiction of a federal court,
jurisdiction must be shown affirmatively, and that showing is not made by drawing from the pleadings inferences
favorable to the party asserting it.”) and J.S. ex rel. N.S. v. Attica Central Schools, 386 F.3d 107, 110 (2d Cir. 2004)
(“On appeal of the district court’s order on the motion to dismiss [under Rule 12(b)(1)], we must accept as true all
material factual allegations in the complaint, but we are not to draw inferences from the complaint favorable to
plaintiffs.”). In Morrson v. Nat’l Australia Bank Ltd., 547 F.3d 167 (2d Cir. 2008), the Second Circuit suggested
that these different statements were reconcilable, although it did not explain how: “The court must take all facts
alleged in the complaint as true and draw all reasonable inferences in favor of plaintiff [on a Rule 12(b)(1) motion],
“but jurisdiction must be shown affirmatively, and that showing is not made by drawing from the pleadings
inferences favorable to the party asserting it.” Id. at 170. In any event, in this ruling, I take as true the allegations in
Gyadu’s operative complaint and draw all reasonable inferences in his favor.

                                                            6
          Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 7 of 22




obligated to construe a pro se complaint liberally.” Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009).

         The court may consider any documents attached to, incorporated in by reference, or

otherwise heavily relied upon in the complaint when deciding the motion. Chambers v. Time

Warner, Inc., 282 F.3d 147, 152-53 (2d Cir. 2002) (“[T]he complaint is deemed to include any

written instrument attached to it as an exhibit or any statements or documents incorporated in it

by reference. Even where a document is not incorporated by reference, the court may

nevertheless consider it where the complaint relies heavily upon its terms and effect, which

renders the document integral to the complaint.” (internal citations and quotation marks

omitted)). As noted, see supra note 1, courts may also take judicial notice of certain public

records, including state court records. AmBase Corp. v. City Investing Co. Liquidating Trust,

326 F.3d 63, 72 (2d Cir. 2003).

III.     DISCUSSION

         Bainer, Gahan, and the Lagasse defendants move to dismiss: (1) Gyadu’s complaint in its

entirety for lack of subject matter jurisdiction based on the Rooker-Feldman doctrine; and (2)

Gyadu’s section 1983 equal protection and due process claims and claims under 42 U.S.C. §

1985(3) fail to state a cognizable legal claim. ECF Nos. 45, 47, 50 (incorporating ECF Nos. 27,

27-1, 35, 35-1); ECF No. 48-1. In addition, Bainer argues that her actions are protected by

absolute quasi-judicial immunity and, separately, qualified immunity. ECF No. 48-1 at 6-10.

Lastly, Gahan and the Lagasse defendants argue that, to the extent Gyadu’s complaint could be

construed to assert any other state or federal claim, those claims should be dismissed for failure

to meet Rule 8’s pleading standards. ECF Nos. 45, 47, 50. In response, Gyadu argues that: (1)

Rooker-Feldman does not apply because he is not seeking review of the state court’s judgment

but, rather, alleges that his due process and equal protection rights were violated when Bainer

                                                 7
         Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 8 of 22




issued the Execution Order before Gyadu received notice that his motions to stay execution were

denied, thus depriving him of any appellate or other post-judgment rights; (2) his complaint

adequately states a claim under 42 U.S.C. § 1983 for violation of his equal protection and due

process rights; (3) Bainer’s actions were “ministerial” in nature and therefore not protected by

absolute quasi-judicial immunity; (4) Bainer is not protected by qualified immunity because the

complaint pleads violations by an official of constitutional rights that were clearly established at

the time of the alleged conduct; and (5) his complaint satisfies Rule 8’s pleading standards. ECF

Nos. 69, 70. For the reasons discussed below, I grant the defendants’ motions to dismiss for lack

of subject matter jurisdiction under Rooker-Feldman; alternatively, if the Court had jurisdiction,

I would dismiss the complaint under Rule 12(b)(6), because Bainer is protected by absolute

quasi-judicial immunity and the federal claims against the other defendants fail as a matter of

law. I address each issue in turn.

       A.      The Rooker-Feldman Doctrine Deprives this Court of Subject Matter
               Jurisdiction.

       Bainer, Gahan, and the Lagasse defendants argue that Gyadu’s complaint fails for lack of

subject matter jurisdiction under the Rooker-Feldman doctrine. Under Rooker-Feldman, “a party

losing in state court is barred from seeking what in substance would be appellate review of the

state judgment in a United States district court, based on the losing party’s claim that the state

judgment itself violates the loser’s federal rights.” Johnson v. De Grandy, 512 U.S. 997, 1005-

06 (1994). For Rooker-Feldman to apply, four requirements must be met: (1) “the federal-court

plaintiff must have lost in state court”; (2) “the plaintiff must complain[] of injuries caused by [a]

state-court judgment”; (3) “the plaintiff must invit[e] district court review and rejection of [that]

judgment”; and (4) “the state-court judgment must have been rendered before the district court




                                                  8
         Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 9 of 22




proceedings commenced . . . .” Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 85 (2d Cir.

2005) (internal quotation marks and footnote omitted) (brackets in original).

       The parties agree that the first prong is met because Gyadu lost in the state court eviction

action. The fourth prong is met because this federal action was filed on July 19, 2019, ECF No.

1—more than two years after the judgment in the state court action entered (on June 28, 2017,

see ECF No. 48-3 at 2). To the extent Gyadu argues that no final judgment issued in his state

court action, that argument lacks merit. See id.; ECF No. 70 at 8-11. Gyadu argues that the state

court action was terminated “mid-stream” by the defendants’ alleged conduct in issuing and

effecting the eviction order. ECF No. 70 at 9. In addition, Gyadu argues that “the judgment

cannot be said to be final if there was an appeal process that [Gyadu] could pursue to overturn or

modify the judgment . . .”, and he was deprived of the opportunity to pursue his appeal rights by

the defendants’ alleged conduct. Id. at 9-10. But Gyadu’s argument ignores that his right to

appeal the judgment by stipulation expired five days after its June 28, 2017 entry—on July 3,

2017. See Conn. Gen. Stat. § 47a-26g (“Appeal shall be allowed from any judgment rendered in

any summary process action in the manner provided in section[] 47a-35 . . . .”); id. § 47a-35

(“Execution shall be stayed for five days from the date judgment has been rendered . . . . No

appeal shall be taken except within such five-day period.”). It is also clear from the stipulated

judgment and statutory scheme that Gyadu had sufficient notice of the judgment against him and

the requirement that he quit the premises by July 31, 2017. The judgment states plainly that the

stay of execution, which provided Gyadu more than a month to quit the premises, was final.

ECF No. 48-3 at 3.

       As to the second and third prongs, they are met because the constitutional injuries Gyadu

complains of were caused by the state court judgment, and this Court’s evaluation of his



                                                 9
        Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 10 of 22




allegations would require a review and rejection of the state court’s judgment. In Hoblock v.

Albany County Bd. of Elections, the Second Circuit analyzed the Rooker-Feldman doctrine in

light of the Supreme Court’s decision in Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544

U.S. 280 (2005), explaining “that in some circumstances, federal suits that purport to complain

of injury by individuals in reality complain of injury by state-court judgments. The challenge is

to identify such suits.” 422 F.3d 77, 88 (2005). To guide this inquiry, the Hoblock Court set

forth the following formula:

       [A] federal suit complains of injury from a state-court judgment, even if it appears to
       complain only of a third party’s actions, when the third party’s actions are produced by a
       state-court judgment and not simply ratified, acquiesced in, or left unpunished by it.
       Where a state-court judgment causes the challenged third-party action, any challenge to
       that third-party action is necessarily the kind of challenge to the state judgment that only
       the Supreme Court can hear.

Id. Later, the Second Circuit confirmed that

       [w]hat Exxon Mobil and Hoblock [] make clear is that the applicability of the Rooker-
       Feldman doctrine turns not on the similarity between a party’s state-court and federal-
       court claims (which is, generally speaking, the focus of ordinary preclusion law), but
       rather on the causal relationship between the state-court judgment and the injury of
       which the party complains in federal court.

McKithen v. Brown, 481 F.3d 89, 97-98 (2d Cir. 2007) (emphasis in original). Courts in the

Second Circuit have found such a causal relationship to exist where, for example, the federal

court plaintiffs complained of injuries caused by an election board (a third party) when the board

refused to count certain ballots in order to comply with a state-court judgment, Hoblock, 422

F.3d at 88-89, and where a federal court plaintiff alleged due process and other claims stemming

from his loss in state housing court (and subsequent eviction) against multiple third-party

defendants (including the housing court judge and others who “took actions to effectuate the

judgment” against the plaintiff), Bush v. Danziger, No. 06 CIV. 5529 (PKC), 2006 WL 3019572,

at *4-5 (S.D.N.Y. Oct. 23, 2006).


                                                10
        Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 11 of 22




       Defendants argue that evaluating Gyadu’s due process and equal protection claims would

require the court “to determine that Defendant Bainer improperly issued the Execution and, thus,

that Plaintiff was wrongly evicted.” ECF No. 48-1 at 6. In response, Gyadu appears to argue

that he is not challenging the state court judgment itself, but rather the alleged fraudulent conduct

engaged in by the defendants, which allegedly deprived him of what he claims was the required

notice and, thus, his constitutional right to challenge the state court judgment. ECF No. 69 at 5-

10; ECF No. 70 at 1-13. In addition, Gyadu asserts that he does not seek to alter the state court’s

judgment as to his eviction; the only relief he seeks in this action is damages. ECF No. 42 at 20

(complaint seeking relief only in the form of $5,000,000 in punitive and compensatory damages

against defendants); see also ECF No. 69 at 6; ECF No. 70 at 12.

       Here, the injury Gyadu complains of was caused by the state court judgment. While the

complaint is lengthy, repetitive, and difficult to read at times, it makes clear that Gyadu’s core

complaint is that the Lagasse defendants conspired with Bainer to terminate the state court

proceeding and execute the eviction quickly, thus depriving Gyadu of notice of the eviction prior

to execution and stripping him of appellate and other post-judgment rights he claims he could

have exercised had he received the allegedly required notice. But Bainer, Gahan, and the

Lagasse defendants were all taking actions to effectuate the state court judgment, entered

pursuant to a stipulation signed by the parties before a court mediator. As a result, although

Gyadu asserts that he complains of an injury caused by individuals, in reality he is complaining

of injuries caused by the state-court judgment, i.e., the “unimaginable shock, trauma[,] and

distress, not to mention . . . heavy damages and losses to [his] belongings” when “the eviction

team” removed his property from the apartment. ECF No. 42 at 19-20. Further, to review the

propriety of the issuance of the execution, or of the defendants’ actions taken to effectuate it,



                                                 11
        Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 12 of 22




would require me to review the merits of the state court judgment and (if I were to find in favor

of Gyadu) to reject that judgment. That is so because, once any stay of execution of a summary

process judgment expires, the landlord is entitled to obtain an execution without further ado.

Conn. Gen. Stat. § 47a-42(a) (providing that “upon expiration of any stay of execution, the

plaintiff may obtain an execution upon such summary process judgment, and the defendant or

other occupant bound by the judgment . . . and the possessions and personal effects of such

defendant . . . may be removed by a state marshal . . . .”). Because the judgment creates an

entitlement to the execution, Gyadu’s challenge to the execution amounts to a challenge to the

judgment, and is precisely the kind of claim that is barred by Rooker-Feldman and over which

the District Court does not have subject matter jurisdiction. Thus, I grant the defendants’

motions to dismiss Gyadu’s complaint in its entirety for lack of subject matter jurisdiction under

Rooker-Feldman.

        The fact that Gyadu seeks only damages based on an alleged constitutional injury that

was not presented to, or litigated before, the state court does not change this outcome. See

Powell v. Ocwen Loan Servicing, LLC, 840 Fed. Appx. 610 (2d Cir. 2020) (affirming district

court’s finding that Rooker-Feldman deprived it of subject matter jurisdiction despite the fact

that the plaintiffs sought damages and “[sought] relief from problems they did not bring to the

state court’s attention . . .”); Hoblock, 422 F.3d at 86 (rejecting plaintiffs’ argument “that

Rooker–Feldman does not apply because the [plaintiffs] raise a Fourteenth Amendment

argument [in District Court] and thus ‘are not seeking review of the state court’s decision[,]

which was strictly limited to state law . . . .’” (alterations in original)). While it is true that, in

some circumstances, a “district court can determine damages liability without reviewing the

propriety of the state court judgment[,]” Worthy-Pugh v. Deutsche Bank Nat’l Tr. Co., 664 F.



                                                    12
        Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 13 of 22




App’x 20, 21 (2d Cir. 2016), Gyadu’s complaint does not present such a circumstance. As

discussed above, Gyadu’s claim for damages would require a review of the propriety of Bainer’s

issuance of the execution following expiration of the stay, as well as the state court judge’s

rejection of Gyadu’s motion to stay execution filed after issuance of the execution; that motion

raised issues similar to those Gyadu now brings before this Court, including due process and

equal protection claims and the deprivation of his right to appeal. To be sure, Gyadu appears to

suggest that his medical conditions were so severe during the hearing at which he agreed to sign

the stipulated judgment that he did not understand what he was doing or what the stipulated

judgment meant. But again, to evaluate the propriety of the state court judge’s acceptance of the

stipulated judgment and, by implication, that judge’s determination that Gyadu was competent to

enter into such an agreement, would run afoul of the Rooker-Feldman doctrine.

       Thus, defendants’ motions to dismiss Gyadu’s complaint for lack of subject matter

jurisdiction under the Rooker-Feldman doctrine is granted and Gyadu’s complaint is dismissed

on that basis.

       B.        Bainer is Protected by Absolute Quasi-Judicial Immunity.

       Even if Rooker-Feldman did not deprive this Court of subject matter jurisdiction, Bainer

would be protected from Gyadu’s claims by absolute quasi-judicial immunity. Bainer argues

that Gyadu’s complaint must be dismissed because the only allegations against her “relate to

actions taken in her capacity as a Connecticut Judicial Branch employee” and are therefore

protected by absolute quasi-judicial immunity. ECF No. 48-1 at 6. Gyadu responds by arguing

that Bainer’s actions were ministerial, rather than judicial in nature, and thus not protected by




                                                13
            Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 14 of 22




absolute quasi-judicial immunity. ECF No. 69 at 10-12. I agree with Bainer, and so if the Court

had jurisdiction, I would dismiss Gyadu’s claims against Bainer under Rule 12(b)(6). 4

           As a housing court clerk, Bainer is a judicial officer and is entitled to immunity for

actions taken in performance of a judicial function. Rodriguez v. Weprin, 116 F.3d 62, 66 (2d

Cir. 1997) (holding that absolute judicial immunity extended to court clerk for duties related to

judge’s denial of plaintiff’s motions and managing the court calendar). “Clerks, like judges, are

immune from damage suits for performance of tasks that are an integral part of the judicial

process.” Chance v. Connecticut Superior Court, 2004 WL 2958469 *2 (D. Conn. Dec. 13,

2004) (internal quotation marks and alteration omitted). Gyadu alleges that Bainer conspired

with the Lagasse defendants to issue an execution for eviction without notice to Gyadu. In so

doing, Gyadu alleges that Bainer neglected the duties required of a clerk before issuing such an

execution for eviction and thus violated his due process and equal protection rights under the

Fourteenth Amendment, entitling him to damages under 42 U.S.C. § 1983. ECF No. 42 at 5-7,

18-19. But a housing clerk’s “responsibilities in processing execution of judgment . . . in

summary process cases are [] discretionary functions integral to the judicial process.” Cayo v.

O’Garro, No. FSTCV146020974S, 2014 WL 4746616, at *8 (Conn. Super. Ct. Aug. 11, 2014).

As a result, Gyadu’s claims against Bainer based on the alleged circumstances regarding the

issuance of the execution permitting the state marshal to evict Gyadu are barred under the

doctrine of absolute quasi-judicial immunity. See id. (finding that plaintiff’s claims against a

judicial clerk and housing court mediator were barred by the defense of quasi-judicial

immunity); see also Charles v. O’Garro, No. 3:18-CV-0729 (SRU), 2018 WL 2926307, at *3

(D. Conn. June 11, 2018) (finding that plaintiff’s claims alleging wrongdoing by a Connecticut



4
    I need not address Bainer’s separate qualified immunity argument.

                                                         14
         Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 15 of 22




housing court clerk in the handling of plaintiff’s state foreclosure action were barred by quasi-

judicial immunity and collecting cases reaching the same conclusion for court clerk actions

including court calendar management, docket control, filing exhibits, refusing to docket motions

or schedule court hearings, and entering an erroneously-issued warrant); Sims v. Pitt, No.

HHDCV165042353S, 2017 WL 5559355, at *1 (Conn. Super. Ct. Oct. 11, 2017) (finding that

plaintiff’s claims against an assistant clerk and court operations assistant “based on conduct

which occurred in their official capacities on behalf of the [Connecticut] Judicial Branch in the

underlying [summary process eviction ] action . . . [were barred by] . . . the doctrine of [quasi-]

judicial immunity.” (internal quotation marks, citation, and footnote omitted)). Thus, even if

Gyadu’s claims were not barred by Rooker-Feldman, I would still dismiss Gyadu’s claims

against Bainer.

         C.       The Complaint Fails to State a Claim Under 42 U.S.C. §§ 1983 and 1985.

         Even if Rooker-Feldman did not apply, Gyadu’s claims against Gahan and the Lagasse

defendants would also fail under Rule 12(b)(6).5 As an initial matter, any claim Gyadu brings

under section 1985 fails because he does not allege racial or invidious discriminatory animus.

         To state a cause of action under § 1985(3), a plaintiff must allege (1) a conspiracy (2) for
         the purpose of depriving a person or class of persons of the equal protection of the laws,
         or the equal privileges and immunities under the laws; (3) an overt act in furtherance of
         the conspiracy; and (4) an injury to the plaintiff’s person or property, or a deprivation of a
         right or privilege of a citizen of the United States. A conspiracy need not be shown by
         proof of an explicit agreement but can be established by showing that the parties have a
         tacit understanding to carry out the prohibited conduct. Furthermore, the conspiracy must
         also be motivated by some racial or perhaps otherwise class-based, invidious
         discriminatory animus behind the conspirators’ action.


5
 While Gahan does not raise this issue, he may be protected from suit by the doctrine of state sovereign immunity
for actions taken in his role as a Connecticut State Marshal. See, e.g., Keyin Worth v. Christopher Picard et al., No.
UWYCV185021726S, 2021 WL 1702320, at *2 (Conn. Super. Ct. Apr. 5, 2021) (dismissing claims against
Connecticut State Marshals, including claim that the marshals failed to provide the notice required under Conn. Gen.
Stat. 47a-42, under the doctrine of state sovereign immunity); Mason v. Barbieri, No. CV085011263S, 2010 WL
1888711, at *5 (Conn. Super. Ct. Apr. 14, 2010) (dismissing plaintiff’s claims against state marshal as barred by
state sovereign immunity).

                                                         15
        Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 16 of 22




Thomas v. Roach, 165 F.3d 137, 146 (2d Cir. 1999) (internal citations and quotation marks

omitted). Nowhere in Gyadu’s complaint does he suggest, argue, or assert that any of the

defendants acted on the basis of racial, class-based, or other discriminatory animus. As a result,

the complaint fails to state a claim under 42 U.S.C. § 1985(3).

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) “some person has

deprived him of a federal right” and (2) “the person who has deprived him of that right acted

under color of state or territorial law.” Gomez v. Toledo, 446 U.S. 635, 640 (1980). Gyadu

alleges that Gahan acted under color of state law, and Gahan does not contest this allegation. As

a result, the second prong of a section 1983 claim is satisfied as to Gahan. While Gyadu does

not allege expressly (and the Lagasse defendants do not contest) that any of the Lagasse

defendants—all of whom are private, rather than, government, actors—acted under color of state

law, a section 1983 plaintiff need not “recite the words, ‘under color of state law[,]’” to state a

claim. 6 James Buchwalter et al., Fed. Proc., L. Ed. § 11:325 (2021). If a defendant in a section

1983 action is a private party, the plaintiff “bears the burden of proving that the private party’s

acts constitute state action.” Id. For the purpose of this motion, I assume that Gyadu’s

allegations as to the Lagasse defendants meet the requirements set forth in Lugar v. Edmondson

Oil Co., Inc., such that their “conduct allegedly causing the deprivation of a federal right [is]

fairly attributable to the State”. 457 U.S. 922, 937 (1982); see also Dahlberg v. Becker, 748 F.2d

85, 88-92 (2d Cir. 1984) (analyzing Lugar’s “fair attribution” test and discussing a Ninth Circuit

case, Howerton v. Gabica, 708 F.2d 380 (9th Cir. 1983), in which the Howerton court

determined that the plaintiff had stated a cause of action under section 1983 against defendant

landlords for their conduct in coordination with state police in evicting the plaintiff pursuant to

an allegedly unlawful eviction notice). I address Gyadu’s two Section 1983 claims below.


                                                 16
        Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 17 of 22




               1.      Equal Protection.

       Gahan and the Lagasse defendants move to dismiss Gyadu’s equal protection claim for

failure to allege that he was treated differently than other similarly situated individuals, either on

the basis of a protected class or as a class-of-one. Gyadu responds by arguing that his

       allegation throughout the Complaint has been that the Defendant’s act of failing to abide
       by the usual requirement of the rules of litigation such as certifying that a copy of the
       Defendant’s filing of the application for Execution Order for the sole purpose of
       terminating the litigation and thus closing the Pleadings and thereby making it FUTILE
       for Plaintiff to file any Objection he might have before [Gyadu] knew anything about the
       filing of the application for the Execution Order and attempted to file any objection he
       may have which at the juncture would torpedo their ill-conceived plan of evicting the
       Plaintiff by any means, fair or foul, to achieve their goal constitutes a selective treatment
       and thus a DEPR[I]VATION of EQUAL PROTECTION OF LAWS.

ECF No. 70 at 17-18. For the reasons stated below, I agree with the defendants that the

complaint does not state an equal protection claim.

       The Fourteenth Amendment’s Equal Protection Clause does not mandate identical

treatment for each individual but “is essentially a direction that all persons similarly situated

should be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). To

state an equal protection claim, a plaintiff must allege facts showing that: (1) he or she was

treated differently from similarly situated individuals and (2) that the discriminatory or different

treatment was based on “impermissible considerations such as race, religion, intent to inhibit or

punish the exercise of constitutional rights, or malicious or bad faith intent to injure a person.”

Diesel v. Town of Lewisboro, 232 F.3d 92, 103 (2d Cir. 2000) (internal quotation marks omitted).

A plaintiff must demonstrate evidence of “purposeful discrimination . . . directed at an

identifiable or suspect class.” Giano v. Senkowski, 54 F.3d 1050, 1057 (2d Cir. 1995) (citations

omitted).




                                                 17
        Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 18 of 22




       Even when a suspect classification is not at issue, the Equal Protection Clause still

requires that individuals be treated the same as “similarly situated individuals.” Fortress Bible

Church v. Feiner, 694 F.3d 208, 222 (2d Cir. 2012). Thus, a plaintiff may bring a “class of one”

equal protection claim “where the plaintiff alleges that [he] has been intentionally treated

differently from others similarly situated and that there is no rational basis for the difference in

treatment.” Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000).

       To establish a “class of one” claim, a plaintiff must show that: (i) no rational person
       could regard the circumstances of the plaintiff to differ from those of a comparator to a
       degree that would justify the differential treatment on the basis of a legitimate
       government policy; and (ii) the similarity in circumstances and difference in treatment are
       sufficient to exclude the possibility that the defendants acted on the basis of a mistake.

NRP Holdings LLC v. City of Buffalo, 916 F.3d 177, 198 (2019). In the Second Circuit, class-of-

one plaintiffs “must show an extremely high degree of similarity between themselves and the

persons to whom they compare themselves.” Clubside v. Valentin, 468 F.3d 144, 159 (2d Cir.

2006) (citation omitted). The high degree of similarity between the plaintiff and comparators

warrants “an inference that the plaintiff was intentionally singled out for reasons that so lack any

reasonable nexus with a legitimate governmental policy that an improper purpose—whether

personal or otherwise—is all but certain.” See Witt v. Village of Mamaroneck, No. 12-CV-8778

(ER), 2015 WL 1427206, at *5 (S.D.N.Y. Mar. 27, 2015), aff’d, 639 F. App’x 44 (2d Cir. 2016)

(quoting Neilson v. D’Angelis, 409 F.3d 100, 105 (2d Cir. 2005)).

       As the defendants point out, Gyadu has not alleged membership in a suspect class, nor

has he alleged any facts suggesting that the defendants treated him differently than other

similarly-situated tenants or comparators. See King v. New York State Div. of Parole, 260 F.

App’x 375, 379-80 (2d Cir. 2008) (affirming dismissal of equal protection class of one claim

where petitioner “failed to identify a single individual with whom he can be compared for Equal



                                                 18
        Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 19 of 22




Protection purposes”). Gyadu’s complaint, even liberally construed, fails to draw comparisons

to any other tenants, similarly situated or otherwise, let alone set forth facts alleging the

“extremely high degree of similarity” necessary to allege a class-of-one equal protection claim.

Gyadu merely alleges that the defendants’ failure to provide him notice of an execution after

judgment had entered and the stay had expired violated the “usual requirement of the rules of

litigation.” ECF No. 70 at 17. This is insufficient. See Clubside, 468 F.3d at 159; see also NRP

Holdings LLC, 916 F.3d at 198-99 (affirming district court’s dismissal of plaintiff developer’s

class-of-one equal protection claim because the complaint did not allege sufficient detail about

the “other developers” and their projects as comparators and thus failed to meet the degree of

similarity required for such claims); Rankel v. Town of Somers, 999 F. Supp. 2d 527, 544-45

(S.D.N.Y. 2014) (“Whether construed as a selective-enforcement or class-of-one claim, I dismiss

Plaintiff’s equal protection claim because he has failed to allege that he was treated differently

from similarly situated individuals. Although Plaintiff asserts that he was ‘selectively

prosecut[ed] . . . for wetland and other criminal offenses [when the Town] refus[ed] to enforce

the same laws . . . against the Neighbor Defendants,’ that the ‘Town did not engage in the

described wrongful conduct in regard to other similarly-situated citizens,’ and that the conduct

was ‘[a]rbitrary, [c]apricious, irrational, evil, fraud and in bad faith,’ Plaintiff has provided no

facts from which it may be plausibly inferred that these Neighbor Defendants or any other

citizens were similarly situated. He provides no information about their properties, situations or

conduct that would support the conclusory statement that they were similarly (let alone

extremely similarly) situated.” (internal citations omitted) (alterations in original)). Thus, even if

the Court had jurisdiction, the Section 1983 equal protection claim would fail as a matter of law.




                                                  19
        Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 20 of 22




                2.      Due Process

        The defendants argue that Gyadu’s section 1983 claim alleging a deprivation of due

process must be dismissed because, to the extent Connecticut law requires notice of a summary

process execution, such notice was satisfied by the pre-deprivation hearings and processes that

Gyadu concedes he participated in, as well as by the notice provided in-person by State Marshal

Gahan when he executed the eviction order. ECF No. 48-1 at 12-13. Gyadu does not allege that

his due process rights were violated during the state court proceedings and asserts that he does

not contest the state court judgment of eviction. Rather, Gyadu argues that the defendants’

failure to provide him notice—and, specifically, the Lagasse defendants’ failure to provide

Bainer a certificate of service of the summary process execution application and Bainer’s

subsequent issuance of the execution order without such a certificate of notice—after the stay of

execution expired, constitutes a deprivation of due process.

        While Gyadu does not specify whether he asserts a claim of procedural or substantive due

process, the allegations make clear that his complaint centers on the alleged failure to provide

him the required notice before evicting him, which allegedly deprived him of the ability to

further challenge the state court judgment. ECF No. 42 at 3-4; see also ECF No. 69 at 6 (Gyadu

asserting that “The Complaint WAS NOT about the actions of the judge who entered the

judgment nor was it about the judgment.” (emphasis added)). As a result, I find that Gyadu

asserts a claim for deprivation of procedural due process. See Sinisgallo v. Town of Islip Hous.

Auth., 865 F. Supp. 2d 307, 330 (E.D.N.Y. 2012) (“Put another way, where a plaintiff alleges

violations of procedural due process ‘the deprivation by state action of a constitutionally

protected interest in life, liberty, or property is not in itself unconstitutional; what is




                                                   20
         Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 21 of 22




unconstitutional is the deprivation of such an interest without due process of law.’” (quoting

Zinermon v. Burch, 494 U.S. 113, 125 (1990) (emphasis in original))).

         Analysis of a claim of a violation of procedural due process “proceeds in two steps: We

first ask whether there exists a liberty or property interest of which a person has been deprived,

and if so we ask whether the procedures followed by the State were constitutionally sufficient.”

Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (per curiam). As to the first step, the defendants

do not contest that Gyadu had a property interest as a tenant (even one facing a judgment of

eviction and the expiration of the final stay of execution)—their arguments focus on the second

step of the analysis. They argue that Gyadu had no distinct right to notice of the execution, apart

from the notice associated with his pre-deprivation right to participate in the eviction litigation,

and cite the Connecticut statute governing the process for evicting a tenant under an execution

after the expiration of a final stay.6 Gyadu’s argument to the contrary regarding allegedly

required notice fails because, first, he does not assert any legal infirmity with the process he



6
  The statute does require notice by the state marshal before a tenant can be evicted pursuant to a valid judgment,
even after a stay of execution has expired, but Gyadu does not allege that Marshal Gahan failed to provide this
particular notice. The statute provides: “[T]he state marshal charged with executing upon any such judgment of
eviction shall give the chief executive officer of the town twenty-four hours notice of the eviction, stating the date,
time and location of such eviction as well as a general description, if known, of the types and amount of property to
be removed from the premises and delivered to the designated place of storage. Before giving such notice to the
chief executive officer of the town, the state marshal shall use reasonable efforts to locate and notify the defendant
of the date and time such eviction is to take place and of the possibility of a sale pursuant to subsection (c) of this
section. Such notice shall include service upon each defendant and upon any other person in occupancy, either
personally or at the premises, of a true copy of the summary process execution. Such execution shall be on a form
prescribed by the Judicial Department, shall be in clear and simple language and in readable format, and shall
contain, in addition to other notices given to the defendant in the execution, a conspicuous notice, in large boldface
type, that a person who claims to have a right to continue to occupy the premises should immediately contact an
attorney, and clear instructions as to how and where the defendant may reclaim any possessions and personal effects
removed and stored pursuant to this section, including a telephone number that may be called to arrange release of
such possessions and personal effects.” Conn. Gen. Stat. § 47a-42(a), (b) (emphasis added). Thus, Connecticut law
required Marshal Gahan to “use reasonable efforts” to give notice of the date and time of eviction to Gyadu more
than 24 hours in advance of such eviction. It is not clear from the complaint and the defendants’ briefs whether
Gahan complied with this notice requirement but, even construing Gyadu’s complaint liberally, he makes no
allegation that Gahan failed to comply with this statute. Even if Gyadu did wish to bring such a claim against
Gahan, however, he would likely need to overcome a sovereign immunity defense, as noted above. See supra note
5.

                                                         21
         Case 3:19-cv-01120-MPS Document 71 Filed 05/24/21 Page 22 of 22




received in the state court and, second, he does not identify any statute or caselaw that supports

his assertion that an application for summary process execution requires a certificate of service

or other pre-issuance notice (apart from the notice by the state marshal discussed in footnote 6,

supra). Nor does he cite any authority for his assertions that he was deprived of his right to

appeal—a right that expired in his eviction action weeks before the execution issued.7 As a

result, even if the Court had jurisdiction, Gyadu’s procedural due process claim would fail as a

matter of law. 8

IV.      CONCLUSION

         For the foregoing reasons, the defendants’ motions to dismiss (ECF Nos. 45, 47, 48, 50)

are hereby GRANTED. The Clerk is directed to close this case.



IT IS SO ORDERED.


                                                                                    /s/
                                                                         Michael P. Shea, U.S.D.J.

Dated:           Hartford, Connecticut
                 May 24, 2021




7
  Judgment entered in the eviction action on June 28, 2017. ECF No. 48-3. Under the Connecticut summary
process statutes, Gyadu had five days – until July 3, 2017 – to appeal the judgment. Conn. Gen. Stat. § 47a-35. The
execution did not issue until August 1, 2017.
8
  Even if Rooker-Feldman did not apply, I would dismiss the federal claims for the reasons set forth in the text and
would decline to exercise jurisdiction over the state law claims under 28 U.S.C. § 1367, dismissing them without
prejudice.

                                                        22
